Citation Nr: 1142218	
Decision Date: 11/14/11    Archive Date: 11/30/11

DOCKET NO.  08-38 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an increased disability rating for postoperative residuals of a left wrist fracture, to include degenerative joint disease and carpal tunnel syndrome, rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D.S. Lee, Associate Counsel
INTRODUCTION

The veteran served on active duty from November 1977 to October 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which denied entitlement to service connection for posttraumatic stress disorder (PTSD) and entitlement to an increased disability rating for status post left wrist fracture with degenerative joint disease, rated as 10 percent disabling.  A timely Notice of Disagreement as to those issues was received by VA in January 2008.  After a Statement of the Case continuing VA's denial of those claims was mailed to the Veteran in October 2008, the Veteran perfected his appeal as to those issues by filing a November 2008 substantive appeal via VA Form 9.

After receipt of additional evidence, VA granted service connection for PTSD in a July 2009 rating decision.  The Veteran has not expressed any ongoing dissatisfaction with the initial disability rating assigned for his service-connected PTSD.  Accordingly, that issue is not presently on appeal before the Board.  

In January 2011, the Board remanded the remaining issue of the Veteran's entitlement to an increased disability rating for his service-connected left wrist disability.  Further development on remand was to include:  additional notice to the Veteran of the evidence necessary to substantiate his claim; efforts to obtain records for VA treatment received by the Veteran since September 2008; affording a new VA examination to determine the severity, functional loss, and occupational interference arising from his left wrist disability; and readjudication of the Veteran's claim.  The Board is satisfied that the development action directed in its remand has been performed.  Nonetheless, for the reasons discussed below, it finds that further remand is necessary in this case for the development action outlined below.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.
REMAND

Service connection for the Veteran's disability, initially phrased by VA as "status post left wrist fracture," was originally granted in a February 2003 rating decision.  At that time, an initial disability rating of 10 percent was assigned, pursuant to 38 C.F.R. § 4,71a, Diagnostic Code (DC) 5215, based upon limitation of motion of the wrist.  Throughout the course of the Veteran's current appeal for an increased disability rating, his left wrist disability has continued to be rated exclusively under DC 5215, based upon limitation of motion of the wrist.

Post-service VA treatment records, which encompass treatment from July 2006 through August 2011, document ongoing complaints of radiating left wrist pain.  Nonetheless, x-rays of the left wrist taken in January 2009 and May 2010 did not reveal any bone or joint abnormalities in the left wrist.

At a January 2009 VA examination, the Veteran continued to report left wrist pain, weakness, stiffness, fatigability, and lack of endurance, but denied symptoms of instability, giving way, or locking.  An examination of the left wrist revealed pain with motion and decreased circumference in comparison to the right wrist.  X-rays of the left wrist again did not reveal any significant bone or joint findings.  A neurosensory examination, however, revealed decreased sensation globally in a glove-like distribution over the Veteran's hands.

At an August 2011 VA examination, the Veteran reported that he is right-hand dominant.  With regard to his left wrist disability, he reported ongoing pain.  On examination, the Veteran was tender to palpation over the left wrist and demonstrated slightly diminished strength in the left wrist in comparison to the right.  Range of motion of the left wrist was slightly diminished and was accompanied by reported pain and weakness.  Based upon the findings and medical history reported by the Veteran, the examiner provided a revised diagnosis of carpal tunnel syndrome in the left wrist, and further opined that "[m]any people misinterpreted the symptoms of carpal tunnel syndrome as 'arthritis'."

Disabilities attributable to carpal tunnel syndrome may be rated pursuant to 38 C.F.R. § 4.124a, DC 8515 as paralysis of the median nerve.  Under DC 8515, for the minor hand, mild incomplete paralysis of the median nerve warrants a 10 percent evaluation, moderate incomplete paralysis of the median nerve warrants a 20 percent evaluation, and severe incomplete paralysis of the median nerve warrants a 40 percent evaluation.  Complete paralysis of the median nerve, with the hand inclined to the ulnar side, the index and middle fingers more extended than normal, considerable atrophy of the muscles of the thenar eminence, the thumb in the place of the hand (ape hand); pronation incomplete and defective, absence of flexion of index finger and feeble flexion of middle finger, inability to make a fist, and the index and middle finger remain extended; inability to flex the distal phalanx of the thumb, defective opposition and abduction of the thumb at the right angle to the palm; weakened flexion of the wrist; and pain with trophic disturbances warrants a 60 percent evaluation.  38 C.F.R. § 4.124a, Diagnostic Code 8515.

In this case, although the August 2011 VA examiner provided a revised diagnosis of left carpal tunnel syndrome, he did not offer an opinion as to whether the carpal tunnel syndrome is a residual that has resulted from the Veteran's in-service left wrist injury, or alternatively, represents a new disorder with a different etiology.  The examiner also did not express an opinion, if carpal tunnel syndrome is shown to be a residual resulting from the Veteran's in-service left wrist injury, as to whether the Veteran's carpal tunnel syndrome has resulted in incomplete or complete paralysis of the median nerve.  In the absence of such an opinion, the findings expressed in the August 2011 VA examination report are insufficient to permit the Board to accurately assess the current severity of the Veteran's left wrist disability.  

Under the circumstances, VA should first seek to obtain any records which pertain to treatment received by the Veteran for his left wrist since August 2011, the date of the most recent treatment record associated with the claims file.  Thereafter, the claims file should be returned to the same VA examiner who performed the August 2011 examination.  The examiner should be requested to review the claims file in its entirety and to provide an addendum report expressing whether the Veteran's left carpal tunnel syndrome represents the natural progression of the Veteran's in-service left wrist injury, and if so, whether the Veteran's carpal tunnel syndrome has resulted in incomplete or complete paralysis of the median nerve.  If the examiner determines that the Veteran's left carpal tunnel syndrome has resulted in incomplete paralysis of the median nerve, then the examiner should also provide an opinion as to whether such incomplete paralysis is mild, moderate, or severe.  Thereafter, the RO should readjudicate the Veteran's claim.

Accordingly, the case is REMANDED for the following action:

1.  A letter must be sent to the Veteran explaining, in terms of 38 U.S.C.A. §§ 5103 and 5103A, the need for additional evidence regarding his claim for an increased disability rating for postoperative residuals of a left wrist fracture, to include degenerative joint disease and carpal tunnel syndrome, rated as 10 percent disabling.  This letter must inform the Veteran about the information and evidence that is necessary to substantiate his claim, and further, must provide notification of both the type of evidence that VA will seek to obtain and the type of evidence that is expected to be furnished by the Veteran.

The Veteran should be provided a VA 21-4142 release and be requested to identify the name(s) and current address(es) of any private and/or VA medical providers who have rendered treatment for his left wrist since August 2011.

2.  Then, the RO should contact any private and/or VA medical facilities identified by the Veteran and obtain the Veteran's treatment records.  All records obtained pursuant to this request must be included in the Veteran's claims file.  If the search for such records yields negative results, documentation to that effect should be incorporated in the claims file.  The Veteran and his representative are to be notified of unsuccessful efforts in order to allow the Veteran the opportunity to obtain and submit those records for review.

3.  Then, the claims file should be provided to the same VA examiner who performed the August 2011 VA examination.  The VA examiner should be requested to review the entire claims file and to offer an opinion as to whether it is at least as likely as not (a 50 percent probability or greater), that the Veteran's left carpal tunnel syndrome has manifested as a natural progression of his in-service left wrist injury.  If so, then the examiner should also offer an opinion as to whether the Veteran's left carpal tunnel syndrome has resulted in incomplete or complete paralysis of the median nerve.  If the examiner finds that such paralysis is incomplete, then the examiner should further opine as to whether such incomplete paralysis is mild, moderate, or severe.

A complete rationale should be given for all opinions and conclusions expressed by the VA examiner.  Such rationale must include a discussion of all relevant evidence in the claims file, to include but not be limited to the Veteran's service treatment records, post-service treatment records, and the findings previously expressed in the August 2006, January 2009, and August 2011 VA examination reports.  All findings, conclusions, and supporting rationale should be expressed in a typewritten addendum report.

If the same VA examiner who performed the August 2011 VA examination is not available, then the Veteran should be afforded a new VA examination with an appropriate VA examiner.  The Veteran's claims file should be made available to the examiner prior to the examination, and the examiner is requested to review the entire claims file in conjunction with the examination.  

All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail and correlated to a specific diagnosis.  The examiner should offer an opinion as to whether it is at least as likely as not (a 50 percent probability or greater), that the Veteran's left carpal tunnel syndrome has manifested as a natural progression of his in-service left wrist injury.  If so, then the examiner should also offer an opinion as to whether the Veteran's left carpal tunnel syndrome has resulted in incomplete or complete paralysis of the median nerve.  If the examiner finds that such paralysis is incomplete, then the examiner should further opine as to whether such incomplete paralysis is mild, moderate, or severe.

A complete rationale should be given for all opinions and conclusions expressed by the VA examiner.  Such rationale must include a discussion of all relevant evidence in the claims file (to include but not be limited to the Veteran's service treatment records, post-service treatment records, and the findings previously expressed in the August 2006, January 2009, and August 2011 VA examination reports), relevant findings on examination and from the Veteran's reported medical history, and applicable medical principles.  All findings, conclusions, and supporting rationale should be expressed in a typewritten report.

4.  After completion of the above development, the Veteran's claim of entitlement to an increased disability rating for postoperative residuals of a left wrist fracture, to include degenerative joint disease and carpal tunnel syndrome, rated as 10 percent disabling, should be readjudicated.  In its readjudication, the RO should consider all applicable diagnostic codes, including DC 8515.  If the determination remains adverse to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case and given an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


